                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Adam Peterson,                                 )
                                               )
               Plaintiff,                      )
                                               )
       vs.                                     )
                                               )
Murex Petroleum Corporation,                   )       ORDER
Mickey Peck, company man,                      )
Stokes and Spiehler,                           )
Earl Britzenhoff, Company Man, and             )
Phoenix Operating Company,                     )       Case No.1:17-cv-165
                                               )
               Defendants,                     )
                                               )
       and                                     )
                                               )
Murex Petroleum Corporation,                   )
                                               )
               Defendant and                   )
               Third-Party Plaintiff,          )
                                               )
       vs.                                     )
                                               )
WISCO, Inc.,                                   )
                                               )
               Third-Party Defendant.          )


       In April 2019, the court was advised that a settlement had been reached with respect to

plaintiff’s claims and defendants’ cross-claims. On August 19, 2019, the court dismissed Murex

Petroleum Corporation’s third-party claim against WISCO, INC. without prejudice.

       As closing documents with respective to plaintiff’s claims and defendants’ cross-claims have

yet to be submitted, see D.N.D. Civ. L. R. 41.1, the court, on its own motion, DISMISSES

plaintiff’s claims and defendants’ cross-claims with prejudice and without fees or costs to any of the

parties. As this disposes of what remains of this case, a final judgment shall be entered reflecting

                                                   1
a dismissal with prejudice of plaintiff’s claims and defendants’ cross-claims and dismissal without

prejudice of the third-party complaint.

       IT IS SO ORDERED.

       Dated this 3rd day of September, 2019.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court




                                                2
